Case 18-20103-tnw           Doc 84       Filed 04/09/19 Entered 04/09/19 17:20:08                    Desc Main
                                         Document      Page 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY

In re:                                                    Case No. 2:18-bk-20103
                                                          Chapter 13
         Irmlinde Nelson,
                                                          Chief Judge Tracey N. Wise
                 Debtor.


         BB&T’S RESPONSE TO DEBTOR’S OBJECTION (DOC #74) TO CLAIM #5


         Debtor’s Objection to Claim #5, the claim of creditor Branch Banking and Trust Company,

successor by merger to The Bank of Kentucky, Inc. (“BB&T”) should be overruled. It is important

to note that BB&T has filed three separate claims (by different counsel) regarding different debts

owed by Debtor BB&T, and Debtor is only objecting to Claim No. 5 (not Claim Nos. 1 and 2).

         Although BB&T “bears the ultimate burden of persuasion, that burden is satisfied by the

timely filing a proof of claim[A1]. According to Federal Rule 3001(f), “a proof of claim executed

and filed in accordance with these rules shall constitute prima facie evidence of the validity and

amount of the claim.”1 Furthermore, a party objecting to a proof of claim “must produce evidence

rebutting the claimant, or the claimant will prevail.”2 More specifically, “[u]pon the filing of an

objection, the objecting party must produce evidence tending to defeat the claim that is of a

probative force equal to that of the creditor’s proof of claim.”3 If a debtor accomplishes this, the

burden then reverts to the claimant to prove the claim’s validity by a preponderance of the

evidence.4



1
  See Fed. Rule 3001(f).
2
  In re WHET, Inc., 33 B.R. 424, 437 (Bkrtcy.D.Mass.1983).
3
  Id.
4
  In re Consol. Pioneer Mortg., 178 B.R. at 226 (quoting In re Allegheny Int’l, Inc., 954 F.2d 167, 173-74 (3d Cir.
1992)).
Case 18-20103-tnw           Doc 84      Filed 04/09/19 Entered 04/09/19 17:20:08                    Desc Main
                                        Document      Page 2 of 5


        In the present case, Debtor has failed to produce any evidence that defeats Claim No. 5.

Instead, she made a legal argument that does not relate to the adequacy or correctness of the proof

of claim. As such, she has failed to meet her burden, and her objections should be overruled.

        The essence of Debtor’s argument is that post-petition, she sold collateral with the Court’s

permission, and some of the proceeds were used to reduce the debt on Claim No. 5. Even assuming

that all of the Debtor’s arguments are true, though, her argument does not change the proof of

claim. The proof of claim is a reflection of her debt on a specific date—the date the petition was

filed—and post-petition payments cannot retroactively change the amount of debt on the petition

date. As explained below, though, BB&T acknowledges that Debtor is entitled to a credit towards

the debt, and it is not trying to recover more than it is entitled to receive.

        There is no dispute with respect to the following:

             1. BB&T timely filed its proof of Claim (Claim No. 5);

             2. The proof of claim requires the creditor to identify, under penalty of perjury, the
                amount of debt owed by the debtor on the date of the petition;

             3. On the petition date, Debtor owed BB&T the total sum of $287,022.37 for the debt
                reflected on Claim No. 5 (which does not include the debt associated with Claim
                Nos. 1 & 2);

             4. Since filing the petition, Debtor has sold collateral with the Court’s permission, and
                some of the proceeds from the sale of that collateral have reduced the debt owed to
                BB&T on Claim No. 5; and

             5. Debtor is entitled to a credit (to the extent of payments received by BB&T) towards
                the debt associated with Claim No. 5.

        However, the debt associated with Claim No. 5 has not been satisfied. Claim No. 5 is for

$287,022.37. Since the petition date, BB&T has received the total sum of $262,283.07,5 leaving a

balance due of $24.739.30 (not including accrued but unpaid interest or attorneys’ fees since the



5
 Debtor’s objection states that Debtor has paid $258,283.00 to BB&T, not including the sale of Nelson’s Tent’s UCC
collateral. BB&T received $4,000.00 from the sale of the UCC collateral, for a total of $262,283.07.
Case 18-20103-tnw            Doc 84       Filed 04/09/19 Entered 04/09/19 17:20:08     Desc Main
                                          Document      Page 3 of 5


petition date). Notwithstanding her objection, Debtor has failed to articulate how Claim No. 5 has

been satisfied; indeed, it is mathematically impossible, given that the post-petition payments are

less than the face amount of the claim.

         Debtor’s second argument—that the attorney fees, accrued interest, and court costs from

the state court foreclosure case or otherwise should not be included in Claim No. 5—should also

be denied, because those expenses are expressly provided for in the February 7, 2017 judgment

and decree in foreclosure that the BB&T obtained against Debtor in the Commonwealth of

Kentucky, Campbell Circuit Court, Civil Action No. 16-CI-725, Division II (the “Judgment”).

         After Debtor’s obligations to BB&T matured and were in default, BB&T reduced Debtor’s

debt and mortgages to Judgment (a copy of the Judgment was attached to Claim No. 5). In a similar

case, the Bankruptcy Court for the Eastern District of Kentucky was tasked with making a

determination as to the dischargeability of a certain debt evidenced by a state court’s default

judgment, and the Bankruptcy Court followed the Sixth Circuit’s 1997 decision in Calvert.6 The

Calvert Court held, among other things, that “[i]f … a Kentucky state court would accord the

judgment preclusive effect, then federal courts must give that judgment preclusive effect unless

Congress has expressly or impliedly created an exception to prevent the application of the Full

Faith and Credit Statute.”7 As the Sixth Circuit made clear in Calvert (and the Murphy Court later

reinforced), “nothing in the Bankruptcy Code or the extensive legislative history suggests that

Congress intended to exclude default judgments obtained in state court from the applicability of

the Full Faith and Credit Statute in dischargeability proceedings in bankruptcy court.”8




6
  In re Murphy, 471 B.R. 190, 192 (W.D. Ky. Bankr. 2012)
7
  In re Calvert, 105 F.3d 315, 318 (6th Cir. 1997).
8
  In re Murphy, 471 B.R. at 193; In re Calvert, 105 F.3d at 321.
Case 18-20103-tnw             Doc 84       Filed 04/09/19 Entered 04/09/19 17:20:08          Desc Main
                                           Document      Page 4 of 5


           Moreover, the Judgment is not a default judgment. Instead, it is a judgment on the merits

(an Order and Entry Granting BB&T’s Motion for Summary Judgment), and Debtor was

represented by counsel in the state court action. Since the Sixth Circuit is clearly recognizing

default judgment as being protected under the Full Faith and Credit Statute, a judgment on the

merits is clearly entitled to the full faith and credit as well. As such, the Judgment is entitled to full

faith and credit under Article IV, Section 1 of the United States Constitution.

           In the state court Judgment, the Court expressly awarded BB&T is attorney fees in

paragraphs 32 & 33, and ordered that Debtor “reimburse BB&T for all of its attorneys’ fees in the

event of a breach.”9 Likewise, the state court entered Judgment against Debtor and in favor of

BB&T for all “court costs and charges until paid in full,” which of course includes the Master

Commissioner fees and all the expenses that BB&T has incurred.

           Lastly, Debtor has failed to articulate how BB&T’s secured claim (derived from mortgages

that Debtor voluntarily conveyed to BB&T) should be treated as an unsecured claim when there is

more than sufficient equity in the collateral. Given the fact that Debtor made the statement at the

end of her objection (almost in passing), it appears Debtor herself does not believe the argument

is correct. In any event, BB&T is still a secured creditor with an unsatisfied and unpaid debt that

Debtor is obligated to pay.

           In summary, Debtor has failed to produce any evidence that defeats Claim No. 5. As such,

she has failed to meet her burden, and her objections should be overruled.




9
    See paragraph 32 of the Judgment, attached to Claim No. 5.
Case 18-20103-tnw        Doc 84     Filed 04/09/19 Entered 04/09/19 17:20:08             Desc Main
                                    Document      Page 5 of 5


                                              Respectfully submitted,

                                              /s/ Paul T. Saba
                                              Paul T. Saba (95203)
                                              Stagnaro, Saba & Patterson Co., L.P.A.
                                              2623 Erie Avenue
                                              Cincinnati, Ohio 45208
                                              (513) 533-2703
                                              (513) 533-2713 (facsimile)
                                              pts@sspfir.com
                                              Attorneys for Branch Banking and Trust Company,
                                              successor by merger to The Bank of Kentucky, Inc.

                                 CERTIFICATE OF SERVICE

I hereby certify that on April 9, 2019, a copy of the foregoing Response to Claim Objection was
filed electronically and notice of this filing will be sent through the Courts Electronic Case Filing
System to all parties having made an appearance as of this date, including (but not limited to):

   •   U.S. Trustee
   •   Beverly M. Burden, Trustee
   •   L. Craig Kendrick, Attorney for Debtor
   •   Amy Gardner, Attorney for Bank of America, N.A.

                                              /s/ Paul T. Saba, Esq.
                                              Paul T. Saba (95203)

I further certify that a true and accurate copy of the foregoing Response to Claim Objection was
transmitted to the following via regular U.S. mail, postage pre-paid:

       Irmlinde Nelson, Debtor
       12006 Flagg Springs Pike
       California, KY 41007

                                              /s/ Paul T. Saba, Esq.
                                              Paul T. Saba (95203)
